     Case 8:17-cv-00744-AG-ADS Document 91 Filed 10/15/18 Page 1 of 3 Page ID #:1787



1
      Rodney S. Diggs, Esq. (SBN 274459)
2     rdiggs@imwlaw.com
      Tiffany Rollins, Esq. (SBN 291793)
3
      trollins@imwlaw.com
      IVIE, McNEILL & WYATT
      A Professional Law Corporation
4     444 South Flower Street, Suite 1800
      Los Angeles, California 90071
5     Telephone: (213) 489-0028
      Facsimile: (213) 489-0552
6     Attorneys for Plaintiffs STEPHAN SHAY AND NATHAN SHAY
7
                         UNITED STATES DISTRICT COURT
8
                        CENTRAL DISTRICT OF CALIFORNIA
9

10 STEPHAN SHAY, an individual, and         ) Case No.: 8:17-CV-744 AG (JCGx)
                                            )
11 NATHAN SHAY, an individual,              )
                                            )
12                                          ) PLAINTIFFS’ CONDITIONAL NON-
                                            )
13
                               Plaintiffs   ) OPPOSITION TO DEFENDANTS’
            vs.                             ) MOTION IN LIMINE NO. 4 TO
                                            ) EXCLUDE PLAINTIFFS’ POLICE
14                                          )
      CITY OF HUNTINGTON BEACH, a ) PRACTICES EXPERT RICHARD
15                                          )
      public entity, OFFICER BRANDON D. ) BRYCE
16    ROCKETT #422090, as an individual ) Pre-Trial Conference:
      and a peace officer, OFFICER DANIEL )) Date: October 22, 2018
17
      M. SUBIA #421221, as an individual ) Time: 8:30 a.m.
18    and a peace officer and DOES 1        ) Place: Courtroom 10D
                                            )
      through 10 inclusive.                 )
19                                          ) Trial:
20                             Defendants. )) Date: November 6, 2018
                                              Time: 9:00 a.m.
21
                                              Place: Courtroom 10D
22

23

24

25

26

27

28      ___________________________________________________________________________
          PLAINTIFFS’ CONDITIONAL NON-OPPOSITION TO DEFENDANTS’ MOTION IN
                                       LIMINE NO. 4
     Case 8:17-cv-00744-AG-ADS Document 91 Filed 10/15/18 Page 2 of 3 Page ID #:1788



1
      TO THE HONORABLE COURT, DEFENDANTS AND THEIR
2     ATTORNEYS OF RECORD:
3           PLEASE     TAKE     NOTICE      that   PLAINTIFFS      STEPHAN      SHAY
4     (hereinafter, “Stephan”) and NATHAN SHAY (hereinafter, “Nathan”) (hereinafter
5     “Plaintiffs”)) will and hereby submit the following conditional non-opposition to
6     Defendants’ Motion in Limine No. 4 to exclude Plaintiffs’ police practices expert
7     Richard Bryce.
8

9     Dated: October 15, 2018                      IVIE, McNEILL & WYATT
10

11                                         By: /s/ Tiffany Rollins
                                                  RODNEY S. DIGGS
12
                                                  TIFFANY ROLLINS
13                                                Attorneys for Plaintiffs
                                                  STEPHAN SHAY and
14
                                                  NATHAN SHAY
15

16

17

18

19

20

21

22

23

24

25

26

27

28      ___________________________________________________________________________
          PLAINTIFFS’ CONDITIONAL NON-OPPOSITION TO DEFENDANTS’ MOTION IN
                                       LIMINE NO. 4
                                             1
     Case 8:17-cv-00744-AG-ADS Document 91 Filed 10/15/18 Page 3 of 3 Page ID #:1789



1                  MEMORANDUM OF POINTS AND AUTHORITIES
2
      I.    INTRODUCTION/ ARGUMENT
3

4           This is a 42 U.S.C. § 1983 case regarding the use of force and unlawful

5     arrest by Huntington Beach Officers Brandon Rockett (hereinafter “Officer

6     Rockett”) and Daniel Subia (hereinafter “Officer Subia”) (hereinafter, “Defendant

7     Officers,” collectively) against Stephan Shay (hereinafter, “Stephan”) and Nathan

8
      Shay (hereinafter, “Nathan”) (hereinafter “Plaintiffs”).

9
            To the extent that Defendants are not seeking to exclude Plaintiffs’ police
      practices expert Richard Bryce in general, but rather on the basis that his offered
10
      opinions relate solely to Plaintiffs’ excessive force claims, Plaintiffs’ reserve the
11
      right to file an opposition to this motion in limine pending the results of Plaintiffs’
12
      motion for reconsideration of the Court’s ruling on Defendants’ summary
13
      judgment motion.
14
      Dated: October 15, 2018                       IVIE, McNEILL & WYATT
15

16
                                              By: /s/ Tiffany Rollins
17                                                   RODNEY S. DIGGS
18                                                   TIFFANY ROLLINS
                                                     Attorneys for Plaintiffs
19                                                   STEPHAN SHAY and
20                                                   NATHAN SHAY

21

22

23

24

25

26

27

28      ___________________________________________________________________________
          PLAINTIFFS’ CONDITIONAL NON-OPPOSITION TO DEFENDANTS’ MOTION IN
                                       LIMINE NO. 4
                                             2
